Citation Nr: 1241165	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-22 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated at 30 percent, prior to September 23, 2009, and 50 percent from that date.  

2.  Entitlement to an effective date earlier than September 23, 2009, for the grant of a total disability rating for compensation base on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran's active military service extended from August 1996 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection and assigned an initial 30 percent rating for PTSD, effective from September 20, 2007, and a November 2009 rating decision which granted an increased disability rating of 50 percent for PTSD effective September 23, 2009, and granted TDIU effective that same date.  

In May 2010 statement of the case (SOC), the RO addressed the issue of entitlement to an earlier effective date for the assignment of the 50 percent rating for PTSD.  However, because the Veteran's appeal originated from the August 2008 rating decision that granted service connection, she is actually appealing the original assignment of a disability evaluation following an award of service connection.  Thus, the claim actually involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). 

The Veteran's rating was increased during the course of the appeal; however, the claim for higher rating for PTSD remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue on appeal does not include the question of entitlement to an earlier effective date for the ratings assigned subsequent to the initial rating action on appeal.  The claim is as noted on the title page.  

FINDINGS OF FACT

1.  Since September 26, 2007, the evidence of record reveals that the Veteran's service-connected PTSD manifested the requisite symptomatology for the assignment of a 50 percent disability rating, and no higher, for the entire appeal period.

2.  The Veteran has been unable to engage in a substantially gainful employment due to the service-connected disabilities effective September 26, 2007.  


CONCLUSIONS OF LAW

1.  Effective September 26, 2007, the criteria for assignment of a 50 percent disability rating for PTSD, and not in excess thereof, have been met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for an effective date of September 26, 2007 for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for earlier effective date has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

This appeal regarding PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for that disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  VA's duty to assist is not abrogated by the granting of service connection.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  Bernard, 4 Vet.App. at 384.  VA outpatient records have been associated with the claims folder and carefully considered.  The Veteran was afforded VA psychiatric examinations in 2008 and 2009 that are determined to be adequate for rating purposes.   

The Veteran filed her original claim for service connection VA forms 21-525, and 21-4138 which were received by VA on September 26, 2007.  She was ultimately granted service connection for PTSD, and several other disabilities effective this date.  

Unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See, Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened.  Wood v. Derwinski, 1 Vet. App. 267, 269   (1991).  Again, for an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

The key to this appeal is to determine whether and increased rating is warranted for PTSD and to ascertain the earliest date as of which it is factually ascertainable that she met the criteria for TDIU.  To determine whether an increase in severity had occurred VA must apply the rating criteria set forth in the applicable regulations. 

II.  PTSD

The Veteran filed her claim for service connection for PTSD which was received on September 26, 2007.  

VA outpatient treatment records dated in December 2005 reveal that the Veteran was diagnosed with depression and prescribed anti-depressant medication.  A June 2007 VA outpatient treatment record reveals that the Veteran was still diagnosed with depression which was stable at that time.  

In May 2008, a private psychiatric examination of the Veteran was conducted.  The examiner noted that the Veteran had not worked since April 2008.  She reported depressed mood, crying spells, and feelings of helplessness.  Also present were intrusive thoughts, increased startle response, and hypervigilance.  Mild impairment in recent memory was noted, but more serious impairment with respect to "working" memory.  After full examination the diagnosis was chronic PTSD and chronic depression.  A Global Assessment of Functioning (GAF) Scale score of 40 was assigned.  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  It represents overall functioning accounting for all mental impairments present.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

The examiner's medical opinion was that the Veteran was "moderately compromised in her ability to sustain social relationships and she is unable to sustain work relationships.  Therefore I consider her permanently and totally disabled and unemployable."

In July 2008 a VA Compensation and Pension examination of the Veteran was conducted.  She reported similar symptoms to those reported in the private examination including:  intrusive thought, increased startle response and hypervigilance.  She also reported having nightmares and sleep disturbance.  Mental status testing revealed that she was alert and oriented.  Depressed mood was observed.  Testing revealed that remote memory was intact, but there was mild impartment of recent memory.  She specifically reported employment difficulty including:  difficulty concentrating, moodiness, and anger issues at work.  She reported she was last employed in April 2008 in seasonal tax work, and that she had since applied for other jobs but had not been hired for reasons she could not explain.  The diagnosis was PTSD and a GAF score of 55 was assigned, which represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers)." See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The examiner noted that the Veteran's job and school performance had declined, but that "there is nothing in her presentation or history to suggest that she would not respond to evidence based treatments for PTSD, secure and maintain full-time employment, and improve social functioning."  

VA mental health treatment records dated in October and December 2008 reveal that the Veteran was treated with individual therapy sessions and her diagnosis included PTSD and depression.  

In September 2009, the most recent VA Compensation and Pension examination of the Veteran was conducted.  She reported symptoms as indicated in the prior to psychiatric examination reports.  However, her sleep symptoms and depressive symptoms were not responding well to medication.  The diagnosis was PTSD with significant associated depression, insomnia, and panic attacks.  A GAF of 45 was assigned; GAF scores of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The examiner's medical opinion was that it was at least as likely as not that the Veteran was unemployable in most typical full-time job settings as a result of her service-connected PTSD.  

Service-connected disabilities are rated in accordance with a schedule of ratings which are based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 3.321, and Part 4. 

The disability ratings evaluate the ability of the body as a whole, or the psyche, to function under the ordinary conditions of daily life including employment.  Evaluations are based on the amount of functional impairment; that is, the lack of usefulness of the rated part, system, or the psyche in the present case, in the self support of the individual.  38 C.F.R. § 4.10 . 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The Veteran's service-connected PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130 , all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  However, separate evaluations may be assigned for separate periods of time based on the facts found; the evaluations may be "staged."  Hart v. Mansfield, 21 Vet.App. 505 (2007); see also Fenderson, 12 Vet.App. at 126.  Here, the disability has been considered in light of Fenderson and separate evaluations were assigned for separate periods of time based on the facts found.

A 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 , General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2012). 

A 50 percent rating is assigned for PTSD productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for PTSD productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for PTSD productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Veteran was assigned a 50 percent disability rating for her service-connected PTSD effective September 23, 2009, which is the date of the most recent Compensation and Pension examination.  The July 2008 VA examination indicates that the Veteran's PTSD symptoms only met the criteria for a 30 percent rating, but the May 2008 private examination is consistent with the findings of the 2009 Compensation and Pension examination which support the assignment of a 50 percent disability rating.  The 2008 Compensation and Pension examination is the only evidence which is inconsistent with the other evidence of record related to the Veteran's occupational and social impairment.  Accordingly, the evidence supports the assignment of a 50 percent schedular disability rating for the service-connected PTSD effective September 26, 2007, the original date of service connection.  

The evidence further establishes that the Veteran's PTSD has not worsened to the extent that the criteria for a 70 percent evaluation have been met.  The last examiner assigned a GAF score of 45 which comports to serious impairment in social and occupational functioning which is consistent with the level of psychiatric impairment contemplated by the currently assigned 50 percent evaluation and noted on VA examination at that time.  Although a GAF score does not fit neatly into the rating criteria, a GAF score is evidence of general functioning.  In reviewing the GAF score along with the clinical findings, it is found that they are consistent with no more than reduced reliability and productivity warranting a 50 percent disability evaluation. 

The Veteran reported that she sometimes has suicidal ideation, but no plans to harm herself and that she rarely socializes with friends or family.  The evidence does not demonstrate symptomatology such as obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene.  The examiner characterized the effects of PTSD as moderate to severe impairment in social adjustment and major impairment in occupational reliability and productivity.  The examiner noted that the Veteran "might have some capacities" to work in certain settings.  The lay and medical evidence does not show occupational and social impairment with deficiencies in most areas.  Accordingly, the preponderance of the evidence is against the assignment of a schedular disability rating for PTSD for any period of time covered by the appeal; there is no doubt to be resolved; and service connection is not warranted.

III.  TDIU

The Veteran claims that she warrants an earlier effective date for TDIU.  Essentially she claims that her service-connected disabilities, with an emphasis on her PTSD, rendered her unemployable and entitled to TDIU earlier than the presently assigned date of September 23, 2009.  

TDIU is warranted when a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § §§ 3.340, 3.341, 4.16(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

The applicable regulations provide that a TDIU may be assigned where the schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there is at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  38 C.F.R. § 4.16(a)  also provides that disabilities affecting a single body system, such as orthopedic, will be considered as one disability. 

Based upon the Board's decision in section II above, the evidence shows that the Veteran warrants a combined 80 percent disability rating effective September 26, 2007.  Accordingly, she meets the disability percentage criteria to warrant the consideration for assignment of TDIU effective from that date.  The key question is whether the Veteran's service-connected disabilities rendered her unemployable effective September 26, 2007, the original date of service connection.  

The evidence establishes that the Veteran filed her claim for service connection on September 26, 2007.  The evidence also establishes that her last period of employment was from January to April 2008; she was employed doing seasonal tax preparation work for a short period of a few months.  Her work history prior to this also indicates short periods of employment interrupted by periods of unemployment.  The majority of the medical evidence indicates that she is unemployable due to her service-connected PTSD, which has been at a 50 disability level since September 2007.  Despite the short period of employment in early 2008, the evidence of record support that the Veteran has been unemployable due to her service-connected PTSD from the date of claim for service connection in September 2007.  Accordingly, the evidence supports the assignment of TDIU effective September 26, 2007, the original date of service connection.


ORDER

Entitlement to an increased rating of 50 percent for PTSD, from September 26, 2007, is granted subject to the law and regulations governing the award of monetary benefits.

An earlier effective date of September 2007, is assigned for the grant of TDIU, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


